Arjune v Commonwealth Land Tit. Ins. Co. (2016 NY Slip Op 02043)





Arjune v Commonwealth Land Tit. Ins. Co.


2016 NY Slip Op 02043


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-02304
 (Index No. 7888/13)

[*1]Derrick G. Arjune, appellant, 
vCommonwealth Land Title Insurance Company, respondent.


Derrick G. Arjune, Rosedale, NY, appellant pro se.
Fidelity National Law Group, New York, NY (Ronen Sarraf of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for negligent misrepresentation, the plaintiff appeals from an order of the Supreme Court, Queens County (Brathwaite Nelson, J.), entered February 6, 2015, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
In support of its motion for summary judgment dismissing the complaint, the defendant submitted evidence establishing its prima facie entitlement to judgment as a matter of law. In opposition thereto, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint (see Alvarez v Prospect Hospital,  68 NY2d 320).
CHAMBERS, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court